TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00637-CR



                                 Wayne Dymowski, Appellant

                                                 v.

                                  The State of Texas, Appellee




             FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
           NO. 55,523, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Wayne Dymowski seeks to appeal the trial court’s order overruling of his “motion

for post-conviction relief.” By this motion, Dymowski asked the court to set aside his July 1999

misdemeanor conviction in Hays County cause number 55,523 on the ground that he was not

represented by counsel.

               A final conviction may not be set aside on the motion of a party. Instead, habeas

corpus is the proper procedure by which to attack a final conviction in this State. See Tex. Code

Crim. Proc. Ann. art. 11.09 (West 1977); Ex parte Schmidt, 109 S.W.3d 480, 483 (Tex. Crim. App.

2003). Dymowski’s motion does not purport to be a petition for writ of habeas corpus. And if it

were to be construed as a habeas corpus petition, the trial court’s ruling is not appealable. See Ex

parte Gonzales, 12 S.W.3d 913, 914 (Tex. App.—Austin 2000, pet. ref’d).
              Finding no basis for the appeal, we dismiss it for want of jurisdiction.




                                             __________________________________________

                                             Bea Ann Smith, Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed for Want of Jurisdiction

Filed: October 28, 2004

Do Not Publish




                                                2